TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00625-CR



                                Rodney Lynn Gillespie, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 61145, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Rodney Lynn Gillespie was convicted of criminal mischief in the amount of more

than $20,000 but less than $100,000 and sentenced to confinement in prison for ten years. His

court-appointed attorney filed a brief concluding that the appeal is frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting

a professional evaluation of the record demonstrating why there are no arguable grounds

to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969). Gillespie’s counsel certified that he sent Gillespie a copy of counsel’s

brief by certified mail, return receipt requested, and advised Gillespie of his right to examine the

appellate record and to file a pro se brief. Gillespie has not filed a response.
               We have reviewed the record and counsel’s brief. We agree that the appeal is

frivolous and without merit. We find nothing in the record that might arguably support the appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

               The judgment of conviction is affirmed. Counsel’s motion to withdraw is granted.




                                             G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Affirmed

Filed: July 31, 2008

Do Not Publish




                                                2